 ARENA LOUNGE, INC.315not reduced the work formerly performed by the clerks by oneiota.The Retail Clerks was thus trying to add to, and not pre-serve, the existing work of its members.As applied, no-subcontracting clauses such as here involved are not traditionalwork preservationclauses.19They are not therefore the kind ofclauses the enforcement of which-as the court saw it-wouldconstitute primary activity outside the reach of Section 8 (b) (4) 20IT IS FURTHERORDEREDthat the Supplemental Decision and Order,as printed, shall appear as hereby modified.ArenaLounge, Inc.andChicago Federationof Musicians, LocalNo. 10, Barney Richards, H. Leo Nye, Erv Trsko, Arch Petti-grew and R.D. Mashan.Case No. AO-67. December 9, 1963ADVISORY OPINIONThis is a petition filed by Arena Lounge, Inc., herein called theEmployer, for an Advisory Opinion in conformity with Section 102.98and 102.99 of the Board's Rules and Regulations, Series 8, as amended.Thereafter, by letter dated November 15, 1963, the Chicago Federa-tion of Musicians, Local No. 10, herein called the Union, set forth itsstatement of position in which it requests a full hearing into the Em-ployer's business to determine whether the Employer's operations meetthe Board's retail or nonretail jurisdictional standards.The Union'srequest for a hearing in this proceeding is hereby denied as the Board'sAdvisory Opinion procedures do not provide for or contemplate sucha hearing.'In pertinent part, the petition and statement of position allege asfollows :1.There is pending a Bill in Equity for Injunction in the CircuitCourt of Cook County, Illinois, Cause No. 63 C 21388, filed by theEmployer against the Union and Barney Richards, H. Leo Nye, ErvTrsko, Arch Pettigrew, and R. D. Mashan, herein called Individuals.In this court action the Employer seeks to restrain the Union and theIndividuals "from interfering with the contractual obligation of its[Union's] members and from interfering with and refusing to furnishentertainment as is properly contracted for."The dispute, giving riseto the injunction proceeding, is based upon the Employer's dischargeof Arch Pettigrew. In its answer to the Employer's Bill in Equitythe Union generally denies the allegations therein and contends that',See Board'sRules and Regulations,series 8, as amended, Section 102.98-102.104 andStatements of Procedures,Section 101 39-101.41.145 NLRB No. 32. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe National Labor Relations Act preempts the jurisdiction of thecircuit court.2.The Employer, an Illinois corporation, is in the retail businessand conducts a restaurant, cocktail lounge, and supper club known asImperial West at 103d Street and Cicero Avenue, Oak Lawn, Illinois.3.The Employer's total gross sales are less than $300,000 annuallyand are largely founded on the offering of musical entertainment per-formed by members of the Union. In its statement of position, theUnion does not affirmatively offer or assert any countervailing allega-tions as to the Employer's commerce data and volume of business butrequests a hearing which has been denied.Under these circumstances,we rely upon the jurisdictional facts alleged herein by the Employer.4.There have been no findings made by the circuit court respectingthe aforesaid commerce data.5.No representation or unfair labor practice proceeding involvingthe same labor dispute is pending before the Board.On the basis of the above, the Board is of the opinion that :1.The Employer is a retail enterprise engaged in the operation ofa restaurant, cocktail lounge, and supper club in Oak Lawn, Illinois?2.The Board's current standard for asserting jurisdiction over re-tail enterprises within its statutory jurisdiction is an annual grossvolume of business of at least $500,000.Carolina Supplies and Ce-ment Co.,122 NLRB 88, 89.The Employer's annual gross volume ofbusiness of less than $300,000 does not meet the retail standard for theassertion of jurisdiction by the Board.Accordingly, the parties are advised, under Section 102.103 of theBoard's Rules and Regulations, Series 8, as amended, that the Boardwould not assert jurisdiction over the Employer because the allega-tions submitted herein do not establish that the Employer's operationsmeet the Board's standard for asserting jurisdiction over retailenterprises.2 Thunderbird Hotel, Inc. and. Joe Well8, et al., Co-Partners,d/b/a Thunderbird HotelCompany,144 NLRB 84;Colonial Catering Company,137 NLRB 1607, 1608.General Stores, Inc., PetitionerandRetail Clerks InternationalAssociation,Local 1439,AFL-CIO,Union.Case No. 19-RM-432. 'December 9, 1963DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before Hearing Officer John N.145 NLRB No. 38.